           Case 2:21-cv-00134-GMN-NJK Document 111 Filed 07/26/21 Page 1 of 2




 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6
      TONY NGUYEN,
 7                                                            Case No. 2:21-cv-00134-GMN-NJK
                Plaintiff,
 8                                                                         ORDER
      v.
 9                                                                      [Docket No. 83]
      ISLAMIC REPUBLIC OF IRAN, et al.,
10
                Defendants.
11
12          Pending before the Court is Plaintiff’s motion for sanctions. Docket No. 83. The Court
13 has considered Plaintiff’s motion, Defendants’ declaration in response to Plaintiff’s motion, and
14 Plaintiff’s declaration in support of his motion.1 Docket Nos. 83, 85, 93. The motion is properly
15 resolved without a hearing. See LR 78-1.
16          Plaintiff asks the Court to find that Defendants are in default because, he submits,
17 Defendants failed to comply with the Court’s orders regarding the filing of a joint proposed
18 discovery plan.           Docket No. 83 at 3.   Plaintiff submits that case-dispositive sanctions are
19 appropriate because Hoang Huy Tu is not a licensed attorney and, therefore, cannot appear as
20 counsel for Defendants in this case. Id. at 3–4. Plaintiff further submits, without explanation, that
21 Defendants Ngoc Bich Nguyen and Bich An Nguyen cannot represent themselves in this action.
22 Id. at 4.
23
24          1
               The proper course of action is for parties to file a response in opposition to a motion and
     a reply in support of a motion, not declarations. See LR 7-2(b). Further, absent the Court’s leave,
25   supplemental briefs are not permitted. See id.; see also LR 7-2(g) (“A party may not file
     supplemental pleadings, briefs, authorities, or evidence without leave of court granted for good
26   cause”). In addition to filing declarations in response to Plaintiff’s motion, Defendants filed a
     declaration in response to Plaintiff’s declaration in support of his motion. See Docket Nos. 96, 99
27   (duplicate). However, Defendants failed to request, and the Court did not grant, permission to file
     a supplemental brief. See Docket. Accordingly, the Court does not consider Defendants’
28   declaration at Docket No. 96 and its duplicate at Docket No. 99 in resolving the instant motion.

                                                       1
           Case 2:21-cv-00134-GMN-NJK Document 111 Filed 07/26/21 Page 2 of 2




 1          All motions filed in this Court “must be supported by a memorandum of points and
 2 authorities.” LR 7-2(a). Plaintiff’s motion fails to comply with this requirement. 2 See Docket
 3 No. 83. “The failure of a moving party to file points and authorities in support of the motion
 4 constitutes a consent to the denial of the motion.” LR 7-2(d).
 5          However, even if Plaintiff had supported the instant motion with a memorandum of points
 6 and authorities, the Court is not convinced that case-dispositive sanctions are appropriate.
 7 Discovery has been stayed in this case. See Docket No. 88. Moreover, in determining whether
 8 case-dispositive sanctions are appropriate due to a party’s failure to follow discovery orders,
 9 “[o]nly ‘willfulness, bad faith, and fault’ justify terminating sanctions.” Connecticut Gen. Life Ins.
10 Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007) (quoting Jorgensen v.
11 Cassiday, 320 F.3d 906, 912 (9th Cir. 2003)). Plaintiff’s motion fails to provide any factual basis
12 for this Court to find that Defendants have acted in bad faith.
13          Accordingly, Plaintiff’s motion for sanctions, Docket No. 83, is hereby DENIED.
14          Dated: July 26, 2021
15                                                                  ______________________________
                                                                    Nancy J. Koppe
16                                                                  United States Magistrate Judge
17
18
19
20
21
22
23
24          2
               Plaintiff’s motion cites Fed. R. Civ. P. 26(f)(3)(B). See Docket No. 83 at 4, 7. However,
     Fed. R. Civ. P. 26(f)(3)(B) describes what information a proposed discovery plan must include
25   and is not a legal basis for imposing sanctions. In addition, Plaintiff attaches to his motion a litany
     of legal authorities that purportedly support his request for sanctions, but fails to explain how these
26   legal authorities support his request for sanctions. See id. at 29–31. While the Court liberally
     construes Plaintiff’s filings as he is proceeding pro se, see Erickson v. Pardus, 551 U.S. 89, 94
27   (2007), the Court will not manufacture arguments for Plaintiff. See Greenwood v. FAA, 28 F.3d
     971, 977 (9th Cir. 1994) (“We review only issues which are argued specifically and distinctly in a
28   party’s opening brief”).

                                                       2
